    Case
     Case1:11-cv-06604-CM-RLE
          1:11-cv-06604-CM-RLE Document
                                Document273
                                         274 Filed
                                              Filed06/17/19
                                                    06/17/19 Page
                                                              Page11ofof22



                        LAW OFFICES OF MICHAEL B. WOLK,:B.~~~::, :;
                        31 West 34th Street, Suite 7040    j r; DClL',lE:'H
                                                                                             -·--···,,1
                                                                                         w-
                                                         1

                        New York, New York 10036
                        Tel:   917-238-0576
                                                         H
                                                           : : ;;:.::cTr~o~,ICALLY FILED .
                                                                                                      I
                        Fax: 973-535-1148                         I
                                                             1 : ;:: #:                  j
                        Email: michael.wolk@wolkgroup.com ~- :~---- ,._-~ ~~-:·:D: _    l;jj/!1. :l
                                                        June 17, 2019
ECF LETTER-MOTION
The Honorable Colleen McMahon
United States District Court, S.D.N.Y.f:fl ~~r    n
500 Pearl Street
New York, New York 10007
                                      J, a L. ! ~ i U                                  (1~.
        Re: Advanced Video Technologies LLC (Plaintiff)
                      -against-
                                                                           ~l_};trL__
            HTC Corporation and HTC America, Inc. (Defendants)
            S.D.N.Y. Case No. 1: 11-cv-06604 (CM) (RLE)
                                                                                       ~/17/11
            Application for leave to file a short sur-reply brief of 5 pages or less

Your Honor:

I represent non-party Alexander Poltorak in the above-referenced case ("Non-Party").

On May 22, 2019, I filed a memorandum oflaw for the Non-Party in opposition to
Plaintiffs motion seeking to impose personal liability on the Non-Party - - despite the
fact that Plaintiff never obtained leave from the Court to amend its complaint to assert a
personal liability claim against the Non-Party (the "Non-Party Brief'). Dkt 269.

As set forth in the Non-Party Brief (Dkt 269), the Supreme Court has ruled that, pursuant
to due process principles and FRCP 15, a Plaintiff cannot impose personal liability on a
Non-Party unless a Plaintiff first obtains leave of Court to amend its pleading to assert a
personal liability claim and, in connection therewith, the Non-Party (who becomes a
Party solely ifleave to amend is granted and an amended complaint is served on the Non-
Party) is afforded its due process right to answer (and respond to) the allegations in the
amended complaint. See Nelson v. Adams USA, Inc., 529 U.S. 460 (2000).

Plaintiffs original motion papers did not address this Supreme Court ruling, or the due
process principles addressed therein, involving an attempt to impose personal liability on
a non-party.

Plaintiffs reply brief (Dkt 271 ), for the first time, addresses this Supreme Court ruling
and asserts that due process principles allow personal liability to be imposed on a non-
party - - even in the absence of Court permission to amend the complaint - - and even
without affording the non-party a due process opportunity, by answer and/or discovery,
   Case
    Case1:11-cv-06604-CM-RLE
         1:11-cv-06604-CM-RLE Document
                               Document273
                                        274 Filed
                                             Filed06/17/19
                                                   06/17/19 Page
                                                             Page2 2ofof2 2



to respond to specific allegations by a plaintiff in a pleading (as contrasted with attomey-
assertions, typically lacking personal knowledge, in a motion declaration).

Prior to Plaintiffs reply brief (Dkt 271 ), the Non-Party was unaware of how Plaintiff
would address these important due process principles, as applied to this case.

I am a sole practitioner. I was on trial last week during which Plaintiffs reply brief was
filed. I have now reviewed Plaintiffs reply brief.

Pursuant to the foregoing, and in order to protect the Non-Party's rights in response to the
new assertions in Plaintiffs reply brief, I respectfully request permission from the Court
to file a sur-reply brief, not to exceed five (5) pages, by Monday June 24.

                                                      Respectfully submitted,

                                                             Isl

                                                      Michael B. Wolk

cc: Counsel of record (by efiling)




                                             2
